Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Farmers Capital Bank Corporation: We consent to the incorporation by reference in Registration Statement Numbers 333-63037 and 333-116801 on Forms S-8 of Farmers Capital Bank Corporation of our report dated March 12, 2008 with respect to the consolidated financial statements of Farmers Capital Bank Corporation and the effectiveness of internal control over financial reporting, which report appears in this Annual Report on Form 10-K of Farmers Capital Bank Corporation for the year ended December 31, Crowe
